Name: Council Regulation (EC) No 580/2002 of 25 March 2002 on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Gabonese Republic on fishing off the coast of Gabon for the period 3 December 2001 to 2 December 2005
 Type: Regulation
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: nan

 Avis juridique important|32002R0580Council Regulation (EC) No 580/2002 of 25 March 2002 on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Gabonese Republic on fishing off the coast of Gabon for the period 3 December 2001 to 2 December 2005 Official Journal L 089 , 05/04/2002 P. 0003 - 0004Council Regulation (EC) No 580/2002of 25 March 2002on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Gabonese Republic on fishing off the coast of Gabon for the period 3 December 2001 to 2 December 2005THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) Under the Agreement between the European Community and the Gabonese Republic on fishing off the coast of Gabon(2), the two Parties have held negotiations with a view to determining amendments or additions to be made to that Agreement at the end of the period of validity of the Protocol annexed thereto.(2) As a result of these negotiations, a new Protocol setting out the fishing opportunities and financial contribution provided for in the above Agreement for the period from 3 December 2001 to 2 December 2005 was initialled on 20 September 2001.(3) It is in the Community's interest to approve this Protocol.(4) The allocation of the fishing opportunities among the Member States should be defined,HAS ADOPTED THIS REGULATION:Article 1The Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Gabonese Republic on fishing off the coast of Gabon for the period 3 December 2001 to 2 December 2005 is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation(3).Article 2The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows:- tuna seiners:>TABLE>- surface longliners:>TABLE>- trawlers:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The Member States whose vessels fish under the Protocol shall be required to notify the Commission of the quantities of each stock caught in the Gabonese fishing zone in accordance with the detailed rules provided by Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas(4).Article 4The President of the Council is hereby authorised to designate the persons empowered to sign the Protocol in order to bind the Community.Article 5This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 2002.For the CouncilThe PresidentA.M. BirulÃ ©s y BertrÃ ¡n(1) Opinion delivered on 14 March 2002 (not yet published in the Official Journal).(2) OJ L 308, 18.11.1998, p. 4.(3) OJ L 73, 15.3.2002, p. 19.(4) OJ L 73, 15.3.2001, p. 8.